Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 8, 2017

                                     No. 04-17-00658-CV

                                    Mauro VILLARREAL,
                                          Appellant

                                               v.

RIO GRANDE CITY MAYOR Joel Villarreal and Rio Grande City Commissioners Arcadio J.
Salinas, III, Place 1; Rey Ramirez, Place 2; Hernan Garza, III, Place 3; and Dave Jones, Place 4,
                                            Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-17-134
                      Honorable J.R. "Bobby" Flores, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file its brief is GRANTED. Appellant’s brief
is due January 4, 2018.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court